By the Court:
The “impression, device, color or thing,” which, if borne on the outside of the ballot, must, under the provisions of *275the Political Code, cause its rejection, must be “designed to distinguish such ballot from other legal ballotsThe discoloration appearing upon the ballots counted for the respondent here is not shown, nor does it appear to have been “designed,” but resulted from the use of ink by the elector in scratching his ballot. The use of ink for that purpose is expressly permitted to the elector by the Code, and the discoloration of the ballot, which naturally ensued from its use, cannot be held to have deprived him of his vote.
Judgment affirmed.